Citation Nr: 1501964	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-25 831	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include acute congestive heart failure (CHF). 

2.  Entitlement to service connection for prostate cancer. 

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for a bilateral ankle disorder. 

5.  Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from September 1960 to April 1964, during which he did not serve in the Republic of Vietnam, followed by periods of service, including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), in the United States Army Reserve (USAR) until he retired from the reserves in October 1996.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions in January and August 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In August 2011, the Veteran appeared before the undersigned Acting Veterans Law Judge (AVLJ) and gave testimony in support of his claims.  A complete transcript is of record.  In March 2012 and July 2013, the Board remanded these claims for additional development.  The case has since been returned to the Board.  

Previously, the issues on appeal included the matter of entitlement to service connection for a right foot disorder, to include claimed frostbite residuals.  However, in a March 2014 rating decision, the RO granted service connection for residuals of frostbite of the right foot (which is his only service-connected disability, and which was incurred in 1964 during active duty).  As the Veteran has not disagreed with effective date or the initial rating assigned, these matters are not before the Board.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) which are paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.  

In a July 2012 VA Form 21-4138, Statement in Support of Claim, the Veteran indicated he was enclosing information from a private medical facility regarding his decreased hearing and tinnitus in the right ear.  These service connection claims have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  A heart disorder, to include CHF; prostate cancer; and diabetes mellitus were not incurred or aggravated and are unrelated to any event or incident during any period of active duty, ADCUTRA, or INACDUTRA.  

2.  A bilateral ankle disorder and a bilateral knee disorder were not incurred or aggravated and are unrelated to any event or incident during any period of active duty, ADCUTRA, or INACDUTRA.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder, to include CHF, are not met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306, 3.307, 3.309 (2014).  

2.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306, 3.307, 3.309 (2014).

3.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306, 3.307, 3.309 (2014).

4.  The criteria for service connection for a bilateral ankle disorder are not met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306, 3.307, 3.309 (2014).

5.  The criteria for service connection for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act or 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 provide that VA will make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim and provide notice of any information and evidence, medical or lay, needed to substantiate a claim and which portion, if any, is to be provided by the claimant and which by VA.  Here, the Veteran was provided such notice as to the claims for service connection for heart disease, prostate cancer, and diabetes by a letter in August 2006 and as to the claims for service connection for bilateral ankle and bilateral knee disorders by letter in May 2008, and both letters provided complete VCAA notice as to the elements which needed for claim substantiation, the respective evidence gathering duties, and of how effective dates and disability ratings are assigned.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

There have been extensive efforts made to obtain all of the Veteran's service treatment records (STRs).  As noted in the 2012 Board remand, attempts had been made to locate the Veteran's service records using his service number, social security number, and claims file number.  In September 2006, the National Personnel Records Center (NPRC) provided copies of the Veteran's DD-214s.  It was noted that the Veteran's service medical records were requested from the Records Management Center (RMC) in August 2006.  The Veteran was also asked to submit any service treatment records in his possession in August 2006, but he has not provided any.  In July 2007, the RMC responded that there were no service medical records on file.  Records were requested from the Army Reserve Personnel Command (AR-PERSCOM) in July 2007, but several days later, AR-PERSCOM responded that the requested documents were not on file at that facility.  An additional request was made in September 2007 for the Veteran's Army Reserve records, but it was concluded that records were not on file with that facility. Subsequently, in November 2007, a Formal Finding on the Unavailability of Service Records was prepared by the RO.  In January 2010, a small selection of active duty service treatment records were received by the RMC and thereafter associated with the record. 

The 2012 remand also requested an additional search of records during service in Germany, as to the claim for residuals of right foot frostbite; however, as noted, service connection had been granted for such.  Otherwise, it was requested in the 2012 remand that an additional search be made by contacting the National Archives and Records Administration (NAR.A), to include attempting to obtain service personnel records, and STRs of the reserves from the local office of the Veteran's final USAR unit. 

A May 2013 Formal Finding of Unavailability noted that the Veteran was informed that NPRC did not have further records and the Veteran replied that he had none in his possession.  The Board remanded the case in July 2013 for compliance to attempt to locate service records from the National Archives and Records Administration (NARA) and the local office of the Veteran's final USAR unit.  As to this, and as reported in the July 2014 supplemental statement of the case, additional service records have been received.  Also, the Defense Finance and Accounting Service (DFAS) had provided payroll records of money earned by the Veteran during his reserve duty, beginning in 1978, but had no other service records.  

Also, a June 2014 VA Report of General Information reflects that all up-to-date records of the VA Medical Center in Montgomery, Alabama, had been received, pursuant to the 2013 Board remand.  Further, private clinical records have been obtained and are on file.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic claims files associated with the appellant's claims called Virtual VA and VBMS, in which all of the Veteran's VA and private medical records have been associated.  

38 C.F.R. § 3.103(c)(2) requires that a VA official presiding at a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, at the August 2011 Board hearing testimony the issues on appeal were identified and the representative and the AVLJ specifically elicited testimony as to the relevant clinical history and needed elements for service connection.   Moreover, following the hearing the Board remanded the case to help substantiate the claims.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) (a VA examination addressing service connection elements of current disability and nexus, without indication of outstanding evidence, satisfied 38 C.F.R. § 3.103(c)(2), even when those elements were not explicitly set forth those material issues at a hearing). 

Under the VCAA, VA is obligated to obtain a VA medical opinion for claims in cases, such as here.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2013); McLendon v. Nicholson, 20 Vet. App. 79(2006).  Here, the Veteran has been afforded such VA examinations, the results of which will be reported below.  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).

And all this was in substantial compliance with the Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Law and Regulations

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309.   Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain, or any abnormality of heart action or heart sounds, during service will permit service connection for arthritis, or disease of the heart first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including cardiovascular disease, cancer, diabetes mellitus, and arthritis, if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA or INACDUTRA service alone.  Id.; see also 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1  

Veterans are presumed to be in sound condition at entrance into active service except for conditions found upon the examination for service entrance, in which case a service connection claim is one for aggravation, which the claimant must prove.  38 U.S.C.A. § 1111.  However, the presumption of soundness upon entrance into military service is not applicable to periods of ACDUTRA or INACDUTRA unless the claimant is service-connected for disability related to that specific period of ACDUTRA or INACDUTRA and, also, there was an examination for entrance into the particular period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 25 (2010).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).   

Analysis

In the cases of veterans who served in Vietnam, from January 9, 1962, to May 7, 1975, exposure to herbicides (including Agent Orange is presumed and certain diseases manifesting any time after service will be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  For most of these diseases, listed at 38 C.F.R. § 3.309(e) there is a life-time presumption of service connection, including for type 2 diabetes mellitus, prostate cancer, and ischemic heart disease (which does not include hypertension).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Here, while the Veteran's active duty includes active duty between the dates of January 9, 1962, to May 7, 1975, he did not serve in the Republic of Vietnam and it is not otherwise contended that he was exposed to herbicides at any time.  

However, the unavailability of presumptive service connection for diseases presumed to be based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  38 U.S.C.A. § 101(29)(a) and (B); 38 C.F.R. § 3.2(f); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) and Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Also, it must be noted that heart disease, prostate cancer, diabetes mellitus, and arthritis (other than traumatic arthritis) are classified as diseases, and that service connection is not warranted for any disease allegedly incurred or aggravated during a period of INACDUTRA.  

More to the point, to the extent that the Veteran apparently believes that service connection is warranted for any disability which he may have incurred while a member of the Army reserves regardless of whether he was actually serving during ACDUTRA or INACDUTRA, this is incorrect.  Merely being a member of the Army reserves does not provide the blanket coverage as to incurrence of disability that results from, on the other hand, being on active duty.  Again, for service connection as a reservist, disease or disability must have been incurred during a period of ACDUTRA or injury (not disease) during a period of INACDUTRA.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau, 492 F.3d at 1377); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) and 38 C.F.R. § 3.156(a).  Mere conclusory or generalized lay statements that an event or illness caused disability are not competent.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Also, a credibility determination must be made as to lay evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  After competence and credibility are determined, the probative value of all evidence is weighed.

The credibility of lay evidence is not refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor, particularly if such absence was in circumstances when medical records ordinarily would have recorded the matter.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009) and Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Other credibility factors are the lapse of time in recollecting event, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  See generally Caluza v. Brown, 7 Vet. App. 498, 511 - 12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) and Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997).  

At the hearing the Veteran testified that he believed that some of his service records had been destroyed in a fire (which occurred in 1973 at the National Personnel Records Center).  However, there is nothing to confirm that this happened.  Nonetheless, the record does indicate that not all of his service records during his time in the Army reserves have been located.  As to this, when service records are incomplete, the duty to assist and the due to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, such circumstances do not create and adverse presumption against VA.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 - 18 (2005) (Per Curiam Order) (holding that it was not demonstrated that a 1973 fire destroying SMRs was due to VA's bad faith or negligence).  

The findings of VA examiners have placed emphasis on the absence of corroborating evidence in the STRs of the Veteran's reserve service, which as noted are incomplete.  Nevertheless, these examiners also reviewed other evidence of record in arriving at their opinions.  

Heart Disease, Including CHF

At the August 2011 Board videoconference hearing, the Veteran testified that during active service he would often become short of breath (SOB), for which he was given medication when he went on sick call; and this condition eventually evolved and continued into his reserve service.  However, this vague testimony is no more than mere lay speculation and is unsupported by any clinical evidence, much less any opinion by someone with medical training.  In this regard, STRs of the Veteran's active service are negative for pertinent disability or abnormality.  Examination for enlistment into the Army Reserves in September 1978 was negative, as was an adjunct medical history questionnaire.  

Post-service private treatment records dated in August and September 2003 from Baptist Medical Center East showed that when seen by Dr. W. C. in 1995, the Veteran was found to have dilated cardiomyopathy, which was felt might be viral.  He responded to medical therapy and an echocardiogram found no abnormality, until 1998 when catheterization revealed abnormalities of some coronary arteries.  The past medical history was noted to be viral cardiomyopathy and CHF in 1995.  

Additional private treatment records from Montgomery Cardiovascular Associates showed that the Veteran was hospitalized in August 2003 for chest pain and dyspnea.  Historically, it was felt that he possibly had had CHF.  An echocardiogram revealed mitral and tricuspid regurgitation.  A December 2004 echocardiogram revealed mitral valve thickening as well as tricuspid and pulmonic valve insufficiency.  

Private treatment records from Southern Health Associates showed that the Veteran's clinical impressions included cardiomyopathy and hypertension in December 2005.  He had seen a cardiologist last week and was "okayed" with "negative heart cath years ago" and a negative echocardiogram one year ago.  In June 2006, the Veteran had a cardiac catheterization, left ventriculogram, and coronary arteriography due to complaints of chest pain and shortness of breath.  The results were normal and it was felt that his complaints of chest pain and shortness of breath were non-cardiac in nature.  In September 2006, there were diagnoses of presumed viral cardiomyopathy, essentially resolved; hypertension; and left ventricular hypertrophy.  

CAPRI records (VA electronic medical records) in Virtual VA reflected that the Veteran had a history of hypertension in September 2007.  

On VA cardiovascular examination in April 2012, the Veteran reported that in 1996, while in the reserves, he had been diagnosed as having CHF by Dr. W. C.  He reported been hospitalized for 11 days for hypertension and viral cardiomyopathy, which had resolved leaving him with left ventricular hypertrophy.  However, the examiner reported that the Veteran had not had a myocardial infarction and had not had CHF.  

A May 2013 CAPRI record in Virtual VA shows that that Veteran had a history of viral cardiomyopathy.  An EKG yielded conclusions of (1) left ventricular size and systolic function are normal, (2) mild bi-atrial enlargement, (3) elevated pulmonary artery pressure, and (4) mitral regurgitation, tricuspid regurgitation, pulmonary insufficiency.

On VA cardiovascular examination in April 2013, the Veteran reported that he had had SOB in 1996, while in the reserves, for which his private physician had had him hospitalized and a cardiac catheterization was done.  He was told he had CHF but no blockages.  His cardiomyopathy resolved.  He had had high blood pressure for 30 years.  It was reported that Dr. W. C., a cardiologist, noted in December 2005, that the Veteran had presumably had viral cardiomyopathy, which had resolved.  In rendering an opinion, the record was reviewed, and it was noted that there was no documentation in the Veteran's STRs to support the claim for CHF.  Therefore the Veteran's heart disease was less likely as not related to service. 

In November 2013, additional VA medical opinions were rendered after reviewing the record.  It was opined that the claimed heart disease was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, because there was no documentation in the STRs in support of the claim.  

Records in the Veteran's VA electronic files reflect that a May 2013 echocardiogram revealed mild bi-atrial enlargement; elevated pulmonary artery pressure; mitral regurgitation, tricuspid regurgitation, and pulmonary insufficiency; and aortic sclerosis.  

The Veteran's records were again reviewed in April 2014 for the purpose of obtaining VA medical opinions.  As to heart disease, it was noted that there was no mention of this at the examinations for entrance and separation from active service in the 1960s, or when seen on sick call from 1960 through 1963, or when he received immunizations from 1960 through 1963.  Also, he had no complaints as to this on examinations during the reserves in July 1978, January 1987, and June 1992 and the examinations at those times were negative, reflecting no evidence of a heart condition.  Medical records were reviewed from private physicians who treated the Veteran for hypertension as were records from a cardiologist and the most recent echocardiogram report in CPRS in May 2013.  Based on this, it was opined that there was no evidence of a current heart condition that was related to active military service.   

Although the evidence shows that the Veteran developed cardiovascular disease decades after his active service and at some point over the many years of his being in the Army reserves, the evidence simply does not establish that it first manifested during any period of ACDUTRA or INACDUTRA.  Rather, the only medical opinions on file addressing the onset of current cardiovascular disease are virtually all to the effect that any current cardiovascular disease is unrelated to any period of military service.  The Board finds the April 2014 VA medical opinion particularly persuasive, because it cited examinations during active and reserve military duty, which were negative.  Accordingly, as all medical opinions are against the claim and are of greater probative value than the Veteran's speculative lay assertions as to the onset and etiology of his claimed disorder, the Board finds that service connection for heart disease, including CHF, is not warranted.  

Prostate Cancer

STRs of the Veteran's active service are negative for pertinent disability or abnormality.  At the August 2011 Board videoconference hearing, the Veteran testified that he had been informed that he had an enlarged prostate but had not been told he had prostate cancer.  Also, the examination for enlistment into the Army Reserves in September 1978 was negative, as was an adjunct medical history questionnaire.   

The Veteran also testified during his August 2011 Board hearing that he had been told by a physician that his prostate cancer may have been caused by the type of drinking water he had ingested, but that the physician had not been sure that this was the cause but only a possible cause.  Even if true this would only give rise to speculation as to the etiology of the prostate cancer.  Moreover, the Veteran has not stated, and did not testify, that any water which he drank that might have caused prostate cancer had been ingested during his active duty in the 1960s or during any period of ACDUTRA or INACDUTRA.  

Even if he drank such contaminated water during a period of ACDUTRA or INACDUTRA, this does not make the Veteran's testimony competent within the third circumstance by which lay evidence is competent, i.e., lay testimony describing symptoms at the time supported by a later diagnosis by a medical professional.  See Jandreau and Davidson, both Id.  This is because the Veteran's own testimony shows the statements were nothing more than mere speculation by a physician.  

In the Veteran's August 2008 Notice of Disagreement (on VA Form 9) he reported that prostate cancer had been diagnosed in 1966 when he had an annual examination for the Army reserves.  This contrasts with other statements he has made.  Specifically, he has also testified at his Board hearing that he could not recall when it was first diagnosed but it may have been in 1994 when he was in the reserves, or perhaps in 1996, as he related in his VA Form 9.  

In a June 1993 statement, Dr. T. W. M. reported that the Veteran's prostate biopsy confirmed adenocarcinoma.  In a May 2006 statement Dr. T. W. M. reported that prostatic adenocarcinoma had been diagnosed in 1998, when the Veteran was started on Lupron injections, but in the future the Veteran might have to have radiation therapy.  

On VA examination in April 2012, the Veteran reported having been diagnosed with prostate cancer in in 1998 while in the Army reserves.  He had received injections of Lupron, hormone deprivation therapy, in 1998 and continued to receive them.  He reported having erectile dysfunction, and the examiner reported that this was due to the prostate cancer.  His prostate cancer was noted to now be in remission.  

On VA examination in April 2013, the Veteran stated that in 1998 he was diagnosed with prostate cancer while in the Army reserves, when a prostate biopsy that showed he had adenocarcinoma of prostate.  He was given, and still took, androgen deprivation therapy and he had erectile dysfunction due to both prostatic cancer and the Androgen deprivation therapy.  In rendering an opinion, the record was reviewed, and it was noted that there was no documentation in the STRs to support the claim for prostate cancer and, thus, the prostate cancer was less likely as not related to service.

In November 2013, additional VA medical opinions were rendered after reviewing the record.  The opinion was that prostate cancer was less likely than not (less than 50 percent probability) related to service because there was no supporting documentation in the STRs.  

The Veteran's records were again reviewed in April 2014 for the purpose of obtaining a medical opinion.  As to prostate cancer, it was noted that there was no mention of this at the examinations for entrance and separation from active service in the 1960s, or when seen on sick call from 1960 through 1963, or when he received immunizations from 1960 through 1963.  Also, he had no complaints as to this on examinations during the reserves in July 1978, January 1987, and June 1992 and the examinations at those times were negative, reflecting no evidence of a prostate condition.  Medical records regarding prostate cancer treatment were reviewed and it was noted that he had been diagnosed with prostate cancer in 1998 and it was currently in remission.  Based on this, it was opined that there was no evidence that a current prostate condition was related to active military service.  

In sum, the Veteran developed prostate cancer decades after active service and at some point in 1993 during the many years of his being in the Army reserves.  But, the evidence simply does not establish that it first manifested during any period of ACDUTRA.  Rather, the only medical opinions on file addressing the nature and onset of prostate cancer are virtually all to the effect that it is unrelated to any period of military service.  The April 2014 VA medical opinion is particularly persuasive because it cited to examinations during active and reserve military duty periods, which were negative.  Accordingly, as all medical opinions are against the claim and are of greater probative value than the Veteran's lay assertions as to onset and etiology of the claimed disorder, the Board finds that service connection for prostate cancer is not warranted.  

Diabetes Mellitus

In the Veteran's August 2008 Notice of Disagreement (on VA Form 9) he reported that diabetes had been diagnosed in 1997, less than one year after discharge from the Army reserves.  However, there is no presumption of service connection for a chronic disease, such as diabetes, following any period of ACDUTRA or INACDUTRA unless the Veteran is first service-connected for some disability arising from a specific period of ACDUTRA or INACDUTRA, and such is not the case here.  In other words, the one year presumptive period to which the Veteran refers only runs from his discharge from active service in April 1964, and not his retirement from the Army reserves in the 1990s.  

STRs of the Veteran's active service are negative for pertinent disability or abnormality.  At the August 2011 Board videoconference hearing, the Veteran testified that he had once been told during active duty that he had a borderline blood sugar level but he was never given any treatment for it until later on, when diabetes was diagnosed in 1997, following which attempts were made to control diabetes with oral medication and diet for three or four months, but later he was put on insulin.  

However, even if he had an elevated blood sugar level during service, a diagnosis by laboratory testing is distinctly not within an area of common knowledge and lay comprehension.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (citing Todd v. Eitel Hosp., 306 Minn. 254, 237 N.W.2d 357, 361 (1975)).  Moreover, the Veteran did not testify that he was told at that time that such an elevated blood sugar level was diagnostic of diabetes, or that at that time he otherwise had symptoms of diabetes.  

Examination for enlistment into the Army Reserves in September 1978 was negative, as was an adjunct medical history questionnaire.  Laboratory studies revealed the Veteran had elevated glucose levels, outside of the higher limit of normal (of 110 mgs/dl) in January 1987 and June 1992.  

Records of Dr. P. of the Southern Health Associates show that the Veteran's clinical impressions included diabetes in December 2005.  In March 2006, he presented with having had elevated blood sugar levels for the past several days.  He had type II, diabetes mellitus.  

On VA examination in April 2012, the Veteran reported that he was diagnosed with diabetes in 1997, now took oral medication and insulin, and had neuropathy of each foot.   

On VA examination in April 2013, the record was reviewed and the Veteran again reported that diabetes had been diagnosed in 1997, for which he now took oral medications and insulin.  He had neuropathy of both feet.  The opinion was that there was no documentation in the Veteran's STRs to support the claim for diabetes mellitus and, so, diabetes mellitus was less likely as not related to service.  

An additional VA medical opinion was rendered in November 2013 after reviewing the record.  It was again opined that because there was no supporting documentation in the STRs and, so, diabetes mellitus was less likely as not related to service.  

Yet another VA medical opinion was obtained in April 2014, after a review of the records.  It was noted that there was no mention of diabetes at the examinations for entrance and separation from active service in the 1960s, or when seen on sick call from 1960 through 1963, or when he received immunizations from 1960 through 1963.  He had no complaints of diabetes on examinations during the reserves in July 1978, January 1987, and June 1992 and the examinations at those times were negative, reflecting no evidence of diabetes.  Medical records from private physicians who treated the Veteran for diabetes since 1993 were reviewed and the evidence showed that in November 1993 the Veteran was noted to have diabetes; however, his urine was negative for sugar at the time of the March 1964 examination for discharge from active service.  Based on this, it was opined that there was no evidence of that diabetes was related to active military service.  

Overall, the evidence shows that diabetes mellitus first manifested decades after active service but at some point over the many years of service in the Army reserves.  However, the evidence does not establish that it first manifested during any period of ACDUTRA.  Rather, the only medical opinions on file addressing diabetes are all to the same effect, i.e., that it is unrelated to any period of military service.  As with the claims discussed above, the Board finds the April 2014 VA medical opinion is particularly persuasive because it cited examinations during active and reserve military duty which were negative.  Accordingly, as all medical opinions are against the claim and are of greater probative value than the Veteran's speculative lay assertions as to onset and etiology of the claimed disorder, the Board finds that service connection for diabetes mellitus is not warranted.  

Bilateral Ankle Disorder

In February 2008, the Veteran reported that he believed that his disabilities of the ankles were due to constantly jumping from vehicles on to the ground while performing field maneuvers during service.  At the August 2011 Board videoconference hearing, the Veteran testified that during active service his military occupational specialty (MOS) and he worked as a wireman.  As to his bilateral ankle disorder, when asked if he had injured his ankles during active service, the Veteran stated that all he could think of was that, at times when laying wire in the snow, he had stepped and slipped in an iced covered trench but he testified that he could not definitely state that this was the cause of his bilateral ankle problems.  His physician seemed to feel that the bilateral ankle problems were from the frostbite of the right foot.  

However, the STRs of the Veteran's active service are negative for pertinent disability or abnormality.  Examination for enlistment into the Army Reserves in September 1978 was negative, as was an adjunct medical history questionnaire.   

In February 2008, Dr. S. S., a podiatrist, reported that he had treated the Veteran since 2005.  In December 2007, the Veteran was seen for radiating and burning pain of each hallux and, in February 2008, for discomfort of the distal tip of the hallux and second digit.  He reported having had frostbite during service in the 1960s.  He had decreased sensation to pinprick in these areas.  His symptoms were consistent with neuritic pain, which might be due to old trauma or injury in this area.  

On VA examination of the Veteran's feet in April 2012, it was observed that the Veteran had bilateral metatarsalgia and hammertoes of the 2nd through the 5th toes of each foot.  X-rays of the ankles revealed some effusion, but were interpreted as being normal.  

On VA examination of the Veteran's ankles in April 2012, the Veteran reported having had bilateral ankle pain during service, for which he had been seen on sick call.  He now complained of residual pain, swelling, and giving out of the ankles.  X-rays of the ankles revealed some effusion, but were interpreted as being normal. 

On VA examination in April 2012, the Veteran reported that he was diagnosed with diabetes in 1997 and now had neuropathy of each foot.   

As to the Veteran's feet and ankles, on VA examination in April 2013, the record was reviewed.  Reportedly, the Veteran had or had had a diagnosis of bilateral ankle strain.  He reported that he hurt both ankles while in the Army and jumping off trucks.  He had frost bite in Germany.  He stated that he had pain of both ankles during service and was seen in sick call.  He related having residual swelling, aching, and giving out of the ankles.  On physical examination, he had painful and limited right ankle range of motion.  He was noted to regularly use a cane as an ambulatory aid due to foot pain.  X-rays revealed some effusion of the left ankle, bilateral pes planus, and hammertoes of the 2nd through the 5th toes, bilaterally.  The examiner observed that Dr. S. S.'s letter of February 2008 stated that Veteran had neuritic pain of the left foot due to old trauma or injury to that area.  In rendering an opinion, the record was reviewed, and it was reported that there was no documentation in the STRs supporting a claim for disability of the ankles.  Therefore, the Veteran's bilateral ankle disability was not related to or secondary to the Veteran's right foot or service related.  

As to the Veteran's diabetes, on VA examination in April 2013, the Veteran reported that diabetes had been diagnosed in 1997 and he now had neuropathy of both feet.  

In November 2013, additional VA medical opinions were rendered after reviewing the record.  As to the claimed bilateral ankle disorder, it was opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, because there was no documentation in the STRs to support the claim.  That is, according to the Veteran's VBMS records, he had frostbite.  However, there was no relationship between his frostbite of the feet and his claimed disability of the ankles.  Thus, the bilateral ankle disorder was less likely as not related to or secondary to the Veteran's residual frostbite of the right foot or related to service.   

The Veteran's records were again reviewed in April 2014 for the purpose of obtaining medical opinions.  As to the claimed bilateral ankle disability, it was noted that a thorough review of STRs from enlistment in September 1960 until the separation examination in March 1964 revealed no treatment of any ankle condition.  Aside from annual examinations, he was seen at sick call in November 1960, June 1961, February 1963, and August 1963 and had repeated immunizations from 1960 through 1963.  He also had medical evaluations while in the reserves.  However, there was no mention of ankle pain or disability noted on any visits.  Further, the Veteran checked no on separation exam in March 1964 and on examination in July 1978 for joint pains.  Examinations at those times were negative for physical abnormalities.  Multiple VA primary care provider records were reviewed in CPRS from 2006 through 2013 without mention of any ankle pain.  Thus, it was opined that there was no bilateral ankle disorder related to military service and no ankle disorder that was secondary to any foot disorder or aggravated by any foot disorder that is related to service in the military.  

The evidence fails to show that the Veteran sustained any injury of either ankle during either active duty or during any period of duty in the reserves.  The Veteran's lay speculation as to impact trauma during service as being the cause of any current disability of the ankles lacks probative value.  The Veteran's assertions that his current bilateral ankle disability may be related to in-service impact injury(ies) is competent evidence, because it is within the common knowledge and experience of a lay person that trauma can cause arthritis.  However, the probative value of such statements and testimony is low because the overall factual picture is complex in light of the acute and transitory nature of the putative injury(ies), the Veteran's advance age when arthritis was suspected, and the gap of many years before he developed any pathology.  Thus, the issue of whether his claimed bilateral ankle disorder was caused by injury, or repeated impact injuries, during service is too complex to be with in the common knowledge of a non-expert such as the Veteran.  

Although a private physician reported in 2007 that the Veteran had neuritic pain, which might be due to old trauma or injury, that physician noted that clinical findings were related to the tip of a great toe (hallux) and a second toe, and not to the ankles.  There is nothing in the records which suggests, much less establishes, that such neuritic pain of several toes, first reported and found in 2007, more than a decades after termination of even the Veteran's service in the Army reserves, is in any way related to any putative injury at least more than a decade earlier to either ankle.  

This same private physician reported that the Veteran had had frostbite and the Veteran is, in fact, now service-connected for frostbite.  However, that private physician did not suggest that any frostbite caused disability of the ankles.  Similarly, repeated VA examinations have found that the Veteran does not now have any disability of the ankles, which is related to military service.  Additionally, the VA examiners in November 2013 and April 2014 found that the Veteran did not have any ankle disability which was related to his now service-connected residuals of frostbite of the right foot.  

The Veteran has reported having neuropathy of each foot, to the extent that the Veteran now has neuropathy of the ankles due to nonservice-connected diabetes mellitus, service connection is not warranted for disability caused or aggravated by a nonservice-connected disorder, such as diabetes mellitus.  Accordingly, service connection for a bilateral ankle disorder is not warranted.  

Bilateral Knee Disorder

STRs of the Veteran's active service are negative for pertinent disability or abnormality.  Examination for enlistment into the Army reserves in September 1978 was negative, as was an adjunct medical history questionnaire.   

At the August 2011 Board videoconference hearing, the Veteran testified that during his reserve service, while on a mission in Mississippi, he had worked in a cooler and slipped, falling to his knee.  He then sought treatment for the injury at a dispensary and an examining physician stated that there was no ligament injury, but there was swelling, which eventually resolved.  Also, the Veteran had then been given an injection into his knee and some pills.  He did not recall if a line of duty determination had been made.  After the injury, he had continued to have problems with swelling, off and on, and would have soreness after prolonged standing.  He now had knee arthritis, which had been confirmed by an MRI in about 2009.  

STRs show that in 1986, while in the reserves, the Veteran sustained a left knee contusion but that an X-ray was negative.  He was given Motrin at that time.  

In February 2008, the Veteran reported that he believed that his disabilities of the knees were due to constantly jumping from vehicles on to the ground while performing field maneuvers during service.  

On VA examination in April 2012, the Veteran reported that he began to have problems with his knees during active duty in 1963 jumping on and off trucks, and had been seen in sick call.  He now had bilateral knee pain, swelling, stiffness, and giving out and was now treated by a private physician, Dr. P. for flare-ups of knee pain, which occurred twice monthly.  X-rays of the knees were normal except for some patellar ostephytes and patellar displacement.  

On VA examination in April 2013 of the Veteran's knees, he reported having had arthralgia of both knees since, and which had been diagnosed in, 1976.  However, it was also reported the he related having had knee pain since 1963 as he had to jump off the truck several times as communications technician in the Army.  Reportedly, bilateral knee strains had been diagnosed in 1963, when he was seen in sick call.  The Veteran presently has bilateral severe pain, stiffness, swelling, and giving out of the knees.  On physical examination, he had limited and painful motion of each knee but no instability.  He had no meniscal condition and had not had surgery on either knee.  X-rays revealed no significant bones and joints abnormality except for small to moderate size anterior/superior patellar osteophytes.  In rendering an opinion, the record was reviewed and it was reported that there were no records or documentation pertaining to the Veteran's bilateral knees in the STRs.  Therefore, the Veteran bilateral knee condition was less likely as not related to service.  

In November 2013, additional VA medical opinions were rendered after reviewing the record.  As to the bilateral knee disorder, this condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, because the Veteran's VBMS records were negative for any documentation regarding the Veteran's knees.  Also, there were no records or documentation of a bilateral knee disorder during in the STRs.  Thus, a bilateral knee disorder was less likely as not related to service.  

The Veteran's records were again reviewed in April 2014 for the purpose of obtaining medical opinions.  As to the claimed bilateral knee disability, a thorough review of STRs from enlistment in September 1960 until the separation examination in March 1964 revealed no treatment of any knee condition.  Aside from annual exams, the Veteran was seen at sick call in November 1960, June 1961, February 1963, and August 1963 and had repeated immunizations from 1960 through 1963.  He also had medical evaluations while in the reserves.  No mention of knee pain or a knee condition is noted on any visit and denied having joint pain at the March 1964 separation examination and on examination in July 1978.  Examinations at those times were negative for physical abnormalities and showed no evidence of any knee condition.  Thus, it was opined that there was no current knee disability that was related to military service.  

The X-rays of the knees revealing patellar osteophytes indicates that the Veteran now has arthritis of the knees.  He attributes this to in-service injuries, and the evidence shows that he did injure the left, but not the right, knee as a reservist in 1986.  However, that injury was merely a contusion and an X-ray was normal.  Moreover, even the recent knee X-rays have not demonstrated any findings indicative of bony, or any, pathology of the knees, which is attributable to trauma.  

As with the claim for disability of the ankles, the Veteran's lay assertions that a current bilateral knee disability may be related to in-service impact injury(ies) is competent evidence, because it is within the common knowledge and experience of a lay person that trauma can cause arthritis.  However, the probative value of such statements and testimony is low, because the overall factual picture is complex given the acute and transitory nature of putative injury(ies), the Veteran's advance age when arthritis was first radiologically demonstrated, and the gap of many years between termination of his reserve service before he developed any pathology.  Thus, the issue of whether his claimed bilateral knee disorder was caused by injury, or repeated impact injuries, during service is too complex to be with in the common knowledge of a non-expert such as the Veteran.  

Moreover, the Veteran's lay belief must be weighed against the multiple VA medical opinions on file, which are cumulatively to the effect that his current bilateral knee disability is unrelated to his military service.  In this regard, none of the VA opinions on file directly referenced the Veteran's left knee injury sustained in 1986 during reserve service.  However, the Board finds that this failing is not significant, in light of the fact that VA examiners reviewed the evidence of record multiple times during the course of the appeal, and in light of the repeated radiological findings, which have not found any pathology of the knees due to trauma and only noted osteophyte formations.  Accordingly, service connection for a bilateral knee disorder is not warranted.  

All Claims

In reaching these determinations, the Board finds that the preponderance of the evidence is against the claims.  Thus, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a heart disorder, to include CHF; prostate cancer; diabetes mellitus; a bilateral ankle disorder; and a bilateral knee disorder is denied.  


____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


